DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 29-30 have been cancelled. Therefore, Claims 1-28 are still pending in this Application. 
Request for Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/14/2021 has been entered.
Response to Amendments/Arguments
Applicant’s argument/remarks, on pages 10-13, with respect to rejections to claims 1-28 under 35 USC § 102(a)(2)/103(a) have been fully considered and they are persuasive. Therefore, rejections to the claims have been withdrawn based on the amendments.
	On pages 10-11, the Applicant argues that:
	Page 10 par. 3 “…this does not teach, suggest, or reasonably disclose a
"determining a plurality of cutting contour points on the cutting contour and dividing the plurality of cutting contour points into at least one risk region ... and at least another risk region having a lower risk than the at least one risk region" and then "defining, from the plurality of points, at least one starting-cut point and/or one cut-away point"…Ottnad teaches checking individual points, i.e., the designated positions (70), until one is identified as having "no risk of tilting." This is different from selecting "at least one starting-cut point and/or one cut-away point" following "determining a plurality of cutting contour points on the cutting contour and dividing the plurality of cutting the contour points into at least one risk region ... and at least another risk region having a lower risk than the at least one risk region". These arguments are respectfully not persuasive.
	The Applicant argues the first functional limitation above and argues the functional limitation by what it does rather than what it is. For instance, the Applicant argues that Ottnad does not teach or suggest “determining a plurality of cutting contour points on the cutting contour and dividing the plurality of cutting contour points into at least one risk region and ate least one risk region”. In response to this argument, the original disclosure does not recite what the division/separation of the cutting contour points is, what steps involves or what it is the functionality of the term division/separation. In the broadest reasonable interpretation in light of the specification,  the structure or algorithm of this invention in par. [0172] teaches that based on the tilting stability (tilting force) at one point or more points, regions of low risk of tilting and risk region (high risk) are determined/identified and separated (high risk region are excluded from being selected as starting or ending cut point). A risk region is defined as a point where a tilting force is less that a threshold (see Interpretation of each region below).  
	Thus, the system/apparatus of Ottnad is capable of performing the same functionality or limitation above as was clearly understood by the Applicant in the explanation provided in pages 10 last two lines and page 11 line 1. The structure/algorithm of the system of Ottnad defines a first point and tests/verifies the stability at that point, when the stability is lower than a thresholds, this point or region is identified and defined as a point where tilting occurs (region of high risk of tilting), and it is separated or excluded to be able to be or provide the starting/ending cut point, then, the system goes a the next point until a region or point where NO tilting occurs is identified (see [0024], [0026], [0046], [0048], and see claim 1 rejection below). 
	 The claims were in interpreted in the broadest reasonable interpretation in light of the disclosure. The disclosure and/or drawings teach or suggest that the region is an edge of a workpiece part to be cut, or one or more points on a perimeter of a workpiece part to be cut (see Fig. 11-13 regions 28), or the region could be the whole cutting contour of the workpiece part ([0193]). The disclosure clearly teaches that a region is defined when a force at a single point exceeds or not exceeds a threshold force, or momentum (see 0071, 0189). In this last case, a region is a point on an edge that will cause the workpiece to tilt when being cut.
	Based on this last interpretation, the prior art Ottnad clearly teaches an edge or point(s), that encompasses a region, that are defined on the contour of a workpiece to be cut, and which are tested to see if a workpiece to be cut tilts about that edge/region. While Ottnad does not explicitly or literally recites the word “region”, Ottnad teaches an edge or points, which has the same functionality of the region as claimed. Tilting edges as taught by Ottnad or tilting regions as taught/recited by the instant claimed invention, represent or suggest the same, a region or points about a workpiece would tilt if cut on that area. Thus, “region” as claimed does not differentiate from “edge” or “free cutting point” as taught by Ottnad. Therefore, the arguments are not persuasive. 
	The Applicant further argues on page 11 that Ottnad teachings are different from selecting “at least one starting cut point and/or one cut away point”. The Examiner respectfully disagrees. Ottnad teaches or suggests that a start/end cutting point is defined (claim recites defining and not selecting) based on the verification of having a risk region or not (see [0024, 0026, 0046, and 0048). Thus, Ottnad clearly teaches a region based on the broadest reasonable interpretation as explained previously. Furthermore, the invention of Ottnad has the same objective of this claimed invention, which is preventing the tilting of a workpiece about a region/edge when the system determined that the workpiece would tilt about the edge/region (see 0013, 0024, and 0026). Ottnad clearly teaches or suggests defining a starting-cut point and/or one cut-away based on the determination that the workpiece would tilt or not about one more edges/regions (see 0013 “For example, another free-cutting position can be selected or a support can be positioned differently or the workpiece can be arranged differently on the supports in order to prevent tilting of a workpiece portion which has been cut out).
	The Examiner noted that Ottnad does not teach or suggests a risk region which is defined in which a permissible force (Fz) value is lower than a minimum tilting force value, a low risk region which is defined in which the permissible force (FZ) exceed the minimum tilting force value, and a risk free region is defined in which a permissible force exceeds a maximum tilting force value. In other words, Ottnad does not teach or suggests three separate and different defined risk regions, which are defined as risk region, low risk and risk free regions. These suggested limitations have been recited in claim 8 but were recited in the alternative and thus are interpreted broadly. 
Claim Objections
Claims are objected to because of the following informalities:  
Claim 3 recites the limitation "the cutting head" in line 2.  There is insufficient antecedent basis for this limitation in the claim. It seems to be --a cutting head--
	Claim 5, line 7, recites “a permissible force (Fz) is defined at least one cutting contour point of the cutting..”. This seems to be --a permissible force (Fz) is defined at at least one cutting contour point of the cutting…--. Please correct the grammatical error in the sentence. 
	The Applicant is reminded of the requirements under 1.121 (c ) when adding or deleting subject matter. Claim 5 was amended without complying with these requirements. For instance, one of the terms “at” was deleted with complying with the requirements under 1.121c.  The term “at” is necessary to be grammatically correct. 
	Claim 5 line 9 recites “cutting contour points of the cutting contour f the at least one workpiece part to be cut out,”. This seems to be “cutting contour points of the cutting contour of the at least one workpiece part to be cut out”. An o is missing before the f in the line above.        
	Clam 6 line 3 recites “tilting force limit value at least one cutting contour point of the cutting contour of the at least”. It seems to be --defined tilting force limit value at at least one cutting contour point of the cutting contour of the at least--. 
  	Claim 12 recites the limitation "the cutting head" in line 7.  There is insufficient antecedent basis for this limitation in the claim. It seems to be --a cutting head—
	Claim 24 recites the limitation "the actual position of the workpiece support" in line 2.  There is insufficient antecedent basis for this limitation in the claim. It seems to be -- an actual position of the workpiece support--
	Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 10 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 10 recites “advantageously it is checked whether the plurality of contour points determined in step d) comprises all cutting contour points of the cutting contour of the at least one workpiece part to be cut out”. These limitations do not have sufficient support in the disclosure as originally filed. The Applicant did not provide specific support for the amendments as required in the MPEP 714.02 and/or 2163.06 “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06”. 
the risk region comprises all cutting contour points of the cutting contour. If this is the case, a repositioning of the workpiece or the workpiece part to be cut out can be carried out” (see [0080]). However, this is not support for the claimed subject matter of claim 10. 
	The Applicant is welcome to point explicit support or the claimed subject matter above.     
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "the at least one identified risk regions" in line 21.  There is insufficient antecedent basis for this limitation in the claim. The antecedent basis creates a confusion because the limitation becomes ambiguous since it is unclear if the start/cut away point is defined by taking into account the risk region (which means high-risk region) and the low risk region or only risk regions. However, claim 1 recites identifying at least one risk region and not at least one identified risk regions
Claim 8 recites “wherein in the force comparison of the at least one low-risk region of the cutting contour points of the cutting contour is defined in which the permissible force (Fz) exceeds at least a minimum tilting force limit value”. The amendment creates a confusion to the meaning of the limitation. First of all, claim 6 does not recite a force comparison of the at least one low-risk, thus, the limitation lacks antecedent basis in the claim. Assuming that there was proper antecedent basis, then the sentence becomes incomplete because it is unclear what is defined based on the force comparison of the at least one risk region.             
The claim will be interpreted as was previously recited, “wherein in the force comparison at least one low-risk region of the cutting contour points of the cutting contour is defined in which the permissible force (Fz) exceeds at least a minimum tilting force limit value…”  
Claim 10 recites “wherein after step b), the position of the at least one workpiece part parameter to be cut out is determined relative to the position of the at least one polygon parameter of the support polygon”. The term “the position of the at least one workpiece part parameter” and “the position of the at least one polygon parameter” and “the parity” lacks antecedent basis in the claim. Furthermore, workpiece part parameter is not to be cut, the workpiece is. In other words, there is some language missing in this limitation.      
	Claim 10 will be interpreted as 
	--wherein after step b),
a position of the at least one workpiece part parameter of the wokpiece to be cut out is determined relative to a position of the at least one polygon parameter of the support polygon and/or 
 	a parity of the permissible force (Fz) is defined and/or 
 	advantageously it is checked whether the risk region determined in step d) comprises all cutting contour points of the cutting contour of the at least one workpiece part-to be cut out”. 
	Claim 21 recites the limitation “the method steps and elements are imaged” in lines 1-2 and “the virtual workpiece” in line 4.  There is insufficient antecedent basis for these limitations in the claim. It is unclear to which elements of claim 1 is the term “the elements” referring back to. According to the specification elements refer to support elements 31 (see 0120 and 0166) or geometric elements (see [0139]).  However, claim 1 includes a plurality of elements such as a beam-cutting device, workpiece support comprising a plurality of support points, the workpiece, and a cutting tool.  
	Claim 22 recites “wherein a set of cutting plans is specified with at least one further cutting plan, wherein the position and/or orientation of the virtual workpiece support in each cutting plan of the set is different and offset in the x and y direction”. These limitations are unclear and confusing. The limitations above suggest that the set of cutting plans specified includes at least one further cutting plan. However, the term “each cutting plan” suggest a plurality of cutting plans. It is unclear if the set of cutting plans also includes the specified cutting plan of claim 1 in step a, or is referring to something else.
wherein the cutting plan is selected from the set of cutting plans which has the greatest match of the at least one piece of information on the position and/or orientation…”. These limitations are unclear and confusing when read in context of the parent claims. 
 	For instance, claims 1, 21-23 recite:
 	“a) specifying at least one cutting plan for the workpiece having at least one cutting contour for at least one workpiece part to be cut out of the workpiece (recited in claim 1);
  	wherein the method steps and elements are imaged in a virtual space, wherein the workpiece support is virtual and the at least one cutting plan has at least one piece of information on the position and/or orientation of the virtual workpiece support relative to the virtual workpiece (claim 21 ).
  	wherein a set of cutting plans is specified with at least one further cutting plan, wherein the position and/or orientation of the virtual workpiece support in each cutting plan of the set is different and offset in the x and y direction (see claim 22).
  	wherein the cutting plan is selected from the set of cutting plans which has the greatest match of the at least one piece of information on the position and/or orientation of the at least one workpiece part to be cut out relative to the virtual workpiece support (relative position in a model of the workpiece relative to a support) with an actually determined position and/or orientation of the workpiece support of the beam cutting device relative to the workpiece (see claim 23). These limitations are confusing. The term “the cutting plan” in line 1-2 of claim 23, is selected from the set of cutting plans as recited in claim 22. Claim 22 state that the set of cutting plans includes 
	Claims 2-28 depend on claim 1, and thus, they are rejected for the same reasons mutatis mutandis as their parent claims since they inherit the same error.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-10, 15-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated Ottnad et al (US 20190247961).
	As per claim 1, Ottnad teaches a method for controlling a beam cutting device having a cutting tool by means of which cutting tool at least one workpiece part can be cut out of a workpiece along a cutting contour (see Fig. 1 and Fig. 2 beam/laser/jet cutting device and see [0033] and/or [0042] “FIG. 2 shows another laser processing machine/beam cutting device 100 for laser cutting plate-like workpieces 2. The laser processing machine 100 comprises a cutting device 103/cutting tool having a laser device 104, an external beam guide 105 and a processing head 106 and an operating table 107 having a workpiece support 108”; also, see [0039] “to enable the cutting of a predetermined cutting contour”), wherein the beam cutting device has a workpiece support comprising a plurality of support points for receiving a workpiece (see [0042] “an operating table 107 having a workpiece support 108” and [0044] “The workpiece support 108 is formed by a large number of supports 111 having carrier location tips which are preferably constructed in a triangular manner and which define a support plane for the workpiece 2 which is intended to be processed.”), and the method comprises the following steps: 
 	a) specifying at least one cutting plan for the workpiece having at least one cutting contour for at least one workpiece part to be cut out of the workpiece (see [0038] “The support carriages 13a, 13b can be moved in the gap 6 in each case to a desired position YUA, YUB in the Y direction in order at that location to support the workpiece 2, more specifically workpiece portions which are intended
to be cut free”, this indicates that a cutting plan has been specified; also, see Fig. 3 and see [0045] “A free-cutting position is designated 70”, defining or designating a free cutting position suggest specifying a cutting plan; also, Fig. 3 suggest the cutting plan);
	b) determining a relative position and/or orientation of the workpiece and/or of the cutting plan and/or of the at least one workpiece part to be cut out with respect to the workpiece support (see Fig. 3 and see [0045] “the intersection line of the workpiece portion 18 with the support 14a is first determined”, this suggest a relative position of the workpiece or workpiece part with respect to the workpiece support);
	c) determining a relative position of at least one of the plurality of support points of the workpiece support, below the at least one workpiece part to be cut out (see Fig. 3 support points 72 and 73 the relative position between these two points is determined to find a line along the edge 71; see [0045] “In order to verify whether in this free-cutting position 70 there is a risk of tilting of the workpiece portion 18, the intersection line of the workpiece portion 18 with the support 14a is first determined. This is the line between the intersection locations 72, 73. In this instance, the tilting edge 71 coincides with the support edge 74a”);
	d) determining a plurality of cutting contour points on the cutting contour (see [0024] “A free-cutting position for the workpiece processing can be selected in such a manner and/or a processing machine can be adjusted in such a manner that tilting of the workpiece portion which has been cut free is prevented… Otherwise, another free-cutting position can be selected and verified”; also, see [0026]; also, see [0045] and [0048]) and dividing the plurality of cutting contour points (this limitation has been interpreted broadly in light of the specification. For instance, while the specification does not recite the term “dividing”, the instant specification teach or suggest that each of several contour points around or along the contour of a workpiece to be cut are tested for determining a possibility of tilting on that point, wherein, the edge that contains a contour point with a tilting risk is deemed as a risk region when a force is less than a minimum threshold established. Thus, Ottnad teaches the same functionality wherein several contour points 70 are tested an verified to determine and define risk region/edges and low risk region/edges that will include the contour point, thus, contour points to be cut are divided into risk regions and low risk regions. Wherein risk regions are regions where tilting will occur, and low risk regions are regions where not tilting will occur, see [0024], [0026], [0045], [0048]) into
 	at least one risk region on the cutting contour of the at least one workpiece part to be cut out, in which, during cutting away of the at least one workpiece part to be cut out at said risk region, tilting of the at least one workpiece part is possible (see [0008] “establishing one or more possible tilting edges/risk regions, about which the workpiece portion which has been cut free could tilt” and [0010] “c) using the tilting moments which have been established: establishing whether the workpiece portion would tilt about a tilting edge”; also, see [0024] and [0026] “According to the invention the end position of a workpiece portion which has been cut free in a processing machine for a selected free-cutting position is accordingly established… From this, using a tilting moment equilibrium and a geometrically established tilting edge, it can be evaluated whether the workpiece portion, which has been cut free, will tilt. Subsequently, where applicable, a new free cutting position can be selected and/or a position of the support or of the workpiece can be changed and the tilt inclination of the workpiece portion which has been cut free can again be verified in order ultimately to establish a free-cutting position…in which there is no tilting inclination of the workpiece portion” also, see [0045], and [0048]; thus, the contour points are divided/determined/separated as risk region (points or areas where tilting is possible) and
	at least one low risk region having a lower risk than the at least one risk region of tilting of the at least one workpiece part (the low risk regions is interpreted in light of the specification (also claim 8 below) as a region/point where a tested contour point in which a force exceed a minimum tilting force; Ottnad teaches in [0046] “…The free-cutting position 70 does not lead to a tilting of the workpiece portion 18 if the established minimal tilting moment is greater than zero, wherein zero
was selected in this instance as a reference value. If a reference value greater than zero is selected and if the minimum tilting moment is greater than this reference value, a safety margin is maintained so that in any case the workpiece portion 18 does not tip away” and [0048] “Subsequently, the smallest tilting moment is output as the result by the minimum of the tilting moments Ml to M4 being formed. If the smallest tilting moment is positive or is above a predetermined reference value, for the examined free-cutting position 70 in no state of the processing machine is there any risk of tilting of the workpiece portion 18. If, however, the smallest established tilting moment is less than zero or less than a predetermined reference value, tilting may be anticipated so that the processing machine can be programmed accordingly, in particular the position of the supports 14a, 14b may have to be changed or the free cutting position 70 may have to be changed until an analysis of the tilting moments shows that there is no risk of tilting”);
from the plurality of cutting contour points, at least one starting-cut point and/or one cut-away point for the cutting tool on the cutting contour of the at least one workpiece part to be cut out by taking into account the at least one identified risk region on the cutting contour of the at least one workpiece part to be cut out (see [0012-[0013] “The free-cutting position is in this instance the position at which the last connection of the workpiece portion with respect to the remaining workpiece is separated.…another free-cutting position/cut-away point can be selected or a support can be positioned differently or the workpiece can be arranged differently on the supports in order to prevent tilting of a workpiece portion which has been cut out…”; also, see [0024] it is suggested in this paragraph that several cutting contour points/free cutting position are verified to see if the present any risk of tilting; also, see [0026] “According to the invention the end position of a workpiece portion which has been cut free in a processing machine for a selected free-cutting position is accordingly established… From this, using a tilting moment equilibrium and a geometrically established tilting edge, it can be evaluated whether the workpiece portion, which has been cut free, will tilt. Subsequently, where applicable, a new free cutting position can be selected and/or a position of the support or of the workpiece can be changed and the tilt inclination of the workpiece portion which has been cut free can again be verified in order ultimately to establish a free-cutting position…in which there is no tilting inclination of the workpiece portion”); and 
	wherein after step e) a cutting process with the cutting tool starting from the at least one defined starting-cut point and/or ending at the at least one defined cut-away (see page 4 Claim 1 “wherein the workpiece portion comprises a portion cut free from a remaining workpiece during a separating processing operation by a processing machine”, thus a cutting process takes place. The invention is about to defining the starting-cut point and/or ending for a cutting process wherein tilting is avoided; also, see [0036] “Using the movement devices 11, 12 which are constructed one on the other, the processing head 9 can be positioned both in the X direction and in the Y direction at a desired cutting head position Xs, Ys within the gap 6. Where applicable, the processing head 9 can also be moved in a third movement direction Z (direction of gravitational force, below: Z direction) in order to adjust the spacing between the processing nozzle 9a and the workpiece surface. From the processing nozzle 9a, a gas is discharged downwards in the Z direction and is supplied to the processing head 9 via gas lines 9b which are merely indicated” and see [0039] cutting takes place to produce workpieces part with the laser machines shown in Figs 2 and 3, the laser machine heads are implicitly moved for further parts. Thus, the machine laser head is moved away from las cut-away point. This is an implicit limitation).
	As per claim 3, Ottnad teaches the method according to claim 1, further comprising a positioning movement of the cutting head, starting from the defined cut-away point (see page 4 Claim 1 “wherein the workpiece portion comprises a portion cut free from a remaining workpiece during a separating processing operation by a processing machine”, thus a cutting process takes place. The invention is about to defining the starting-cut point and/or ending for a cutting process wherein tilting is avoided; also, see [0036] “Using the movement devices 11, 12 which are constructed one on the other, the processing head 9 can be positioned both in the X direction and in the Y direction at a desired cutting head position Xs, Ys within the gap 6. Where applicable, the processing head 9 can also be moved in a third movement direction Z (direction of gravitational force, below: Z direction) in order to adjust the spacing between the processing nozzle 9a and the workpiece surface. From the processing nozzle 9a, a gas is discharged downwards in the Z direction and is supplied to the processing
head 9 via gas lines 9b which are merely indicated” and see [0039] cutting takes place to produce workpieces part with the laser machines shown in Figs 2 and 3, the laser machine heads are implicitly moved for further parts. Thus, the machine laser head is moved away from las cut-away point. This is an implicit limitation).
  	As per claim 4, Ottnad teaches the method according to claim 1, Ottnad further teaches wherein for at least one cutting contour point of the cutting contour of the at least one workpiece part to be cut out and/or at least at a cutting contour point of the cutting contour adjacent to the cutting contour point, a machining force (FB) is determined which is exerted by the cutting tool on the at least one workpiece part to be cut out (see [0018] “Furthermore, in order to establish the tilting moments, a process force acting in the free-cutting position, in particular a gas force of a cutting gas which is discharged from a processing head and which strikes the workpiece portion which has been cut free can be established”),
B) is advantageously determined as a function of at least one cutting parameter of the cutting tool (see[0018] “process force acting in the free-cutting position, in particular a gas force of a cutting gas”),
	wherein the at least one cutting parameter of the cutting tool is further advantageously at least one cutting tool parameter such as cutting gas pressure, nozzle spacing, nozzle diameter, nozzle shape (see [0018] “Furthermore, in order to establish the tilting moments, a process force acting in the free-cutting position, in particular a gas force of a cutting gas which is discharged from a processing head and which strikes the workpiece portion which has been cut free can be established”), and/or wherein the at least one cutting parameter is at least one positioning parameter such as positioning speed, positioning acceleration, positioning direction, which is the basis for the positioning movement of the cutting tool after the at least one workpiece part to be cut out has been cut away (see [0018] since this limitation is in the alternative, teachings for this limitations are optional. Thus, Ottnad teaches the first limitation).
	As per claim 5, Ottnad teaches the method according to claim 1, Ottnad further teaches wherein after step c) 
 	at least one workpiece part parameter of the at least one workpiece part to be cut out is determined, advantageously the centre of gravity (SP) or at least one line of gravity (SL) of the at least one workpiece part to be cut out (see [0017] “In order to establish the tilting moments acting on the workpiece portion at the tilting edges, the weight force of the workpiece portion which has been cut free, the centre
of gravity of the  workpiece portion and the spacing of the centre of gravity from a tilting edge, in particular from each tilting edge, can be established. The spacing of the centre of gravity from the tilting edge represents the lever arm which
can be used in order to establish a tilting movement which has been brought about by the weight force of the workpiece portion at the tilting edge”), and/or at least one polygon parameter of a support polygon is determined within the at least one workpiece part -to be cut out, advantageously a support line of the support polygon, and then
 	 	a permissible force (Fz) is defined at at least one cutting contour point of the cutting contour of the at least one workpiece part to be cut out, advantageously at the plurality of cutting contour points of the cutting contour of the at least one workpiece part to be cut out ([0017] the moments are the permissible forces; also, see [0045] and [0047]), Page 3 of 1021422.21 
	by means of the at least one workpiece part parameter (see 0017] the moments/permissible forces are defined as a function of the least one workpiece part parameter such as the centre of gravity of the  workpiece portion and the spacing of the centre of gravity from a tilting edge,) and/or
 		 the at least one polygon parameter and the determined position of the at least one support point of the workpiece support below the workpiece or below the workpiece part to be cut out, or 
 		by means of the at least one workpiece part parameter and/or 
 		the at least one polygon parameter and at least one distance (hk, hs) of the determined position of the at least one support point of the workpiece support below 
 	As per claim 6, Ottnad teaches the method according to claim 5,
	wherein in step d) a force comparison of the permissible force (Fz) takes place with at least one previously defined tilting force limit value at at least one cutting contour point of the cutting contour of the at least one workpiece part to be cut out (see [0022] “According to another embodiment of the method for each tilting edge a tilting moment for the pure action of the weight force of the workpiece portion and a resulting tilting moment for the simultaneous action of the process force and weight force may be determined and subsequently a minimum of the tilting moments established in this manner may be formed and the minimum may be compared with a reference value. The reference value may, for example, be selected to be equal to zero), wherein advantageously the force comparison takes place according to a machining force (FB) at at least one of the cutting contour points of the cutting contour of the at least one workpiece part to be cut out (see [0018] “Furthermore, in order to establish the tilting moments, a process force acting in the free-cutting position, in particular a gas force of a cutting gas which is discharged from a processing head and which strikes the workpiece portion which has been cut free can be established”), wherein more advantageously the machining force (FB) is multiplied by a safety factor (see [0047] “180°. All the possible tilting moments for different states of the processing machine are now established: Ml1 = axweight force+ bxgas force
, M3= cxweight force+ dxgas force”, B and d represent a factor).
As per claim 7, Ottnad teaches the method according to claim 6, Ottnad further teaches wherein in step d), on the basis of the force comparison, the at least one risk region is defined (see [0048] “Subsequently, the smallest tilting moment is output as the result by the minimum of the tilting moments Ml to M4 being formed. If the smallest tilting moment is positive or is above a predetermined reference value, for the examined free-cutting position 70 in no state of the processing machine is there any risk of tilting of the workpiece portion 18. If, however, the smallest established tilting moment is less than zero or less than a predetermined reference value, tilting may be anticipated so that the processing machine can be programmed accordingly, in particular the position of the supports 14a, 14b may have to be changed or the freecutting position 70 may have to be changed until an analysis of the tilting moments shows that there is no risk of tilting”).
  	As per claim 8, Ottnad teaches the method according to claim 6, Ottnad further teaches wherein in the force comparison of the at least one low-risk region of the cutting contour points of the cutting contour is defined in which the permissible force (Fz) exceeds at least a minimum tilting force limit value, and/or in that in the force comparison at least one risk-free region of cutting contour points of the cutting contour -is defined, in which the permissible force (Fz) exceeds at least a maximum tilting force limit value (see [0008] “establishing one or more possible tilting edges/risk regions, about which the workpiece portion which has been cut free could tilt” and [0010] “c) using the tilting moments which have been established: establishing whether the workpiece portion would tilt about a tilting edge”; also, see [0013] “Using the tilting moments established, it can then be established whether there is a machine state in which the workpiece portion would tilt about a tilting edge”; also, [0048] “Subsequently, the smallest tilting moment is output as the result by the minimum of the tilting moments Ml to M4 being formed. If the smallest tilting moment is positive or is above a predetermined reference value, for the examined free-cutting position 70 in no state of the processing machine is there any risk of tilting of the workpiece portion 18. If, however, the smallest established tilting moment is less than zero or less than a predetermined reference value, tilting may be anticipated so that the processing machine can be programmed accordingly, in particular the position of the supports 14a, 14b may have to be changed or the freecutting position 70 may have to be changed until an analysis of the tilting moments shows that there is no risk of tilting”).
  	As per claim 9, Ottnad teaches the method according to claim 7, Ottnad further teaches wherein the force comparison is carried out with a minimum and/or maximum tilting force limit value (see [0022] “According to another embodiment of the method for each tilting edge a tilting moment for the pure action of the weight force of the workpiece portion and a resulting tilting moment for the simultaneous action of the process force and weight force may be determined and subsequently a minimum of the tilting moments established in this manner may be formed and the minimum may be compared with a reference value. The reference value may, for example, be selected to be equal to zero ), wherein this is advantageously derived from a minimum and/or maximum machining force (FB) (see [0022] “According to another embodiment of the method for each tilting edge a tilting moment for the pure action of the weight force of the workpiece portion and a resulting tilting moment for the simultaneous action of the process force and weight force may be determined and subsequently a minimum of the tilting moments established in this manner may be formed and the minimum may be compared with a reference value. The reference value may, for example, be selected to be equal to zero).
  	As per claim 10, Ottnad teaches the method according to claim 5,
	wherein after step b),
 	the position of the at least one workpiece part parameter to be cut out is determined relative to the position of the at least one polygon parameter of the support polygon (a support line of the support polygon  and/or
 	the parity of the permissible force (Fz) is defined (see [0047] the permissible force is one or more moments M1-M4, these moments are assigned a parity/sign value of positive or negative values; also, see [0047], “The spacings a, c, d are assigned a positive sign since the angles a , y and E are greater than 180°. The spacing b is assigned a negative sign since the angle ~ is less than 180°”; also, see [0023] “If it is accordingly the case that with a selected free-cutting position the smallest tilting moment is positive, this indicates that the workpiece portion would not tilt during and after the free-cutting”. In this specification parity has been interpreted as a “sign” as defined in Chinese copending application) and/or 
 	advantageously it is checked whether the plurality of cutting contour points determined in step d) comprises all cutting contour points of the cutting contour of the at least one workpiece part-to be cut out.
As per claim 15, Ottnad teaches the method according to claim 1, Ottnad further teaches wherein after determination of the relative position and/or orientation of the workpiece on a workpiece support (according Page 5 of 1021422.21 to step b)) and after determination of the at least one risk region (according to step d)), the at least one workpiece part to be cut out or the workpiece is repositioned, advantageously according to a previously created or modified cutting plan on the workpiece, and/or advantageously at least the support points, which lie below the workpiece or the at least one workpiece part to be cut out, are repositioned (see [0026] and [0048] “If, however, the smallest established tilting moment is less than zero or less than a predetermined reference value, tilting may be anticipated so that the processing machine can be programmed accordingly, in particular the position of the supports 14a, 14b may have to be changed or the free cutting position 70 may have to be changed until an analysis of the tilting moments shows that there is no risk of tilting”).
 	As per claim 16, Ottnad teaches the method according to claim 1, 
	wherein the determination of at least one risk region on the cutting contour of the at least one workpiece part to be cut out (step d)) and/or the defining of the at least one starting-cut point and/or a cut-away point for the cutting tool (step e)) depends on the geometry of the cutting contour, in particular on the cutting contour curvature of the at least one workpiece part to be cut out (see [0015] “If the workpiece portion rests on a plurality of supports which are spaced apart from each other, the portions
of the workpiece portion which are arranged between supports can be masked and the convex hull of the remaining workpiece portion can be determined, wherein the tilting edges are determined as the straight connection lines from
the intersections of the convex hull with the support edges which are located on the outer geometry of the convex hull”; also, see [0016] and [0047]), wherein advantageously the starting-cut point is selected on a convex cutting contour section of the at least one workpiece part to be cut out (see [0045] starting-cut point 70 is selected on convex cutting contour), and/or advantageously the selection of the starting-cut point for the cutting tool on the cutting contour of the at least one workpiece part to be cut out is defined by means of at least one selection straight line, which is inclined with respect to the cutting contour point normal by a selection angle (Beta) (see [0015] “If the workpiece portion rests on a plurality of supports which are spaced apart from each other, the portions of the workpiece portion which are arranged between supports can be masked and the convex hull of the remaining workpiece portion can be determined, wherein the tilting edges are determined as the straight connection lines from the intersections of the convex hull with the support edges which are located on the outer geometry of the convex hull. Straight connection lines which are located in the convex hull or intersect with it are not tilting edges”; also, see [0047] “portion 18 rests on both supports 14a, 14b. In this instance, the tilting edges 81a, 81b are produced by initially regions of the workpiece portion 18 which are located in the gap 6, that is to say, not over a support 14a, 14b, being masked. Using the remaining locations of the workpiece portion 18, the convex hull of the workpiece portion 18 is formed. This is indicated by the dashed lines 82, 83. The intersections 84-87 of this two-dimensional convex hull are now established using the support edges 74a, 74b. The straight line which connects the outermost intersections 84, 85 in each case forms the first tilting edge 81a and the straight line which connects the intersections 86, 87 forms the second tilting edge 81b”).
  	As per claim 17, Ottnad teaches the method according to claim 1, Ottnad further teaches wherein the defined starting-cut points or defined cut-off points of the workpiece parts to be cut out are lined up on the workpiece to optimise the cutting sequence and/or the positioning path of the cutting tool on the workpiece and the cutting process is carried out at one of the defined starting-cut points or cut-away points (see [0048] “Subsequently, the smallest tilting moment is output as the result by the minimum of the tilting moments Ml to M4 being formed. If the smallest tilting moment is positive or is above a predetermined reference value, for the examined
free-cutting position 70 in no state of the processing machine is there any risk of tilting of the workpiece portion 18. If, however, the smallest established tilting moment is less than zero or less than a predetermined reference value, tilting may be anticipated so that the processing machine can be programmed accordingly, in particular the position of the supports 14a, 14b may have to be changed or the freecutting position 70 may have to be changed until an analysis
of the tilting moments shows that there is no risk of tilting”, this indicates that when no tilting is possible for a defined starting-cut points or cut-away points, then the cutting process is carried out and the cutting path of the cutting tool/laser will follow any of these points without changes to the plan of positioning. Even if there are changes and a new starting/ending point is defined, the cutting tool path will follow the defined starting/ending point).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Ottnad et al (US 20190247961) in view of Maeda et al (US 20160074959).
  	As per claim 2, Ottnad teaches the method according to claim 1, while Ottnad teaches defining a starting-cut point or cut-away point, Ottnad  does not explicitly teach further comprising storing in a storage coordinates (xa, ya) of the at least one defined starting-cut point and/or coordinates (XF, YF) of the at least one defined cut-away point  (e.g. Ottnad does not define coordinates x and y are stored in memory. However, it was very well known that beam cutting machines/laser machines are controlled via NC programs that control the movements of the cutting had in XY and/or XYC directions to reach a defined point).
	However, Maeda teaches a laser processing apparatus comprising in a step the coordinates (xa, ya) of at least one defined starting-cut point and/or the coordinates (XF, YF) of at least one defined cut-away point are stored in a storage means (see [0031] “a start point 15b and an end point 15c of a scheduled division line 15a which is continuous in a predetermined length is picked up… . The XY coordinates converted in this manner are stored as a position of the start point 15b into the storage unit 42b… The XY coordinates converted in this manner are stored as a position of the end point 15c into the storage unit 42b. In this manner, also when the wafer according to the modification is processed, the operator would set a start point 15b and an end point 15c for a scheduled division line 15a which is continuous in a predetermined length”).
	 Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Ottnad’s invention to include at the latest in step e) the coordinates (xa, ya) of the at least one defined starting-cut point and/or the coordinates (XF, YF) of the at least one defined cut-away point are stored in a storage means as taught by Maeda  in order to program the start and/or end point of a laser cutting/processing of a workpiece to define the movements of a cutting or processing step (see [0031] “after the start point 15b and the end point 15c are set for all such scheduled division lines 15a, a modification layer formation step similar to that in the embodiment described hereinabove is started”) and because laser cutting tools where known use NC programs with all the movements including points defined in Xy or XYZ coordinates. 
Claims 11, 21, and 24-28 are rejected under 35 U.S.C. 103 as being unpatentable over Ottnad et al (US 20190247961) in view of Kiefer et al (DE 102012 212566 as supported by the machine translation provided. This reference was cited in an IDs and also in the WIPO SR). 
As per claim 11, Ottnad teaches the method according to claim 1, Ottnad does not explicitly teach wherein at least one microbridge is left in the cutting contour of the at least one workpiece part to be cut out and/or at least another workpiece part to be cut out is cut up by the cutting tool.
	However, Kiefer teaches a method for laser cutting (see [0005]) comprising wherein at least one microbridge is left in the cutting contour of the at least one workpiece part to be cut out (see [0005] “According to the invention, only workpiece parts at risk of collision are provided with a microjoint, so that the number of microjoints and the associated post-processing can be kept low”) and/or at least another workpiece part to be cut out is cut up by the cutting tool (see Fig. 8a at least two pieces are cut; also, see [00078] “performing the cutting process, wherein a plurality of workpiece parts are cut with the omission of the microjoints in the cutting sequence”). 
	As per claim 21, Ottnad teaches the method according to claim 1, But it does not explicitly teach wherein the method steps and elements are imaged in a virtual space, wherein the workpiece support is virtual and the at least one cutting plan has at least one piece of information on the position and/or orientation of the virtual workpiece support relative to the virtual workpiece.
	However, Kiefer teaches a method and system for laser cutting (see [0005]) comprising wherein method steps and elements are imaged in a virtual space (see [0023] “invention with the following process steps: 228 • Determination of an interfering contour for at least the first workpiece part by simulating tilting of the relevant first workpiece part about at least two linearly independent axes and projecting the cutting contour of the first workpiece part into the workpiece plane during the simulated tilting”), wherein the workpiece support is virtual and the at least one cutting plan has at least one piece of information on the position and/or orientation of the virtual workpiece support relative to the virtual workpiece (see [0004] “The decision on which workpiece parts microjoints are to be used has so far been made on the basis of simple geometric considerations and in relation to a specific workpiece support system”).
	 Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Ottnad’s invention to include wherein the method steps and elements are imaged in a virtual space, wherein the workpiece support is virtual and the at least one cutting plan has at least one piece of information on the position and/or orientation of the virtual workpiece support relative to the virtual workpiece as taught by Kiefer in order to simulate the process as taught by Ottnad before actually cutting any work piece (see Kiefer [0023]).
	 As per claim 24, Ottnad-Kiefer teaches the method according to claim 21, Kiefer further teaches wherein the cutting plan with respect to the actual position of the workpiece support is optimized relative to the workpiece (see [0010] “The first traverse path is optimized by varying the positions of the puncture points and possibly also by varying the cutting sequence/cutting plan”; also, see [0016-0017] “…Alternatively or additionally, the first travel path can be optimized by varying the positions of puncture points for cutting out workpiece parts without a microjoint and / or the cutting sequence and minimizing the length of the first travel path serves as an optimization criterion.).
	Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Ottnad’s invention to include wherein the cutting plan with respect to the actual position of the workpiece support is optimized relative to the workpiece as taught by Kiefer in order to improve the performance and efficiency of the system (see [0018] “By minimizing the travel distances, the processing time is shortened and the efficiency of the process is increased).
	As per claim 25, Ottnad-Kiefer teaches the method according to claim 21, Kiefer further comprising defining of a sequence of at least two starting-cut points and/or cut-away points for the cutting tool on the cutting contours of at least two workpiece parts to be successively cut out in the sequence Page 7 of 1021422.21 by taking into account more than one identified risk region on the cutting contours of the at least two successively workpiece parts to be cut out (see [0012] “ In contrast to conventional approaches for assessing collision risks, which are based on geometrical considerations of the workpiece parts in relation to the workpiece support system, in the method according to the invention, in principle, every workpiece part is viewed as a
collision risk”; also, see [0066] “If a risk of collision is determined, the sequence of the two workpiece parts can be reversed (roll exchange - the right workpiece part in FIG. 4 is then first workpiece part A) in order to check whether a change in the cutting sequence leads to a solution to the conflict. 591 The cutting sequence is preferably varied until a minimum number of microjoints is necessary to prevent collisions”; also, see [0067] and [0072]; also, see Fig. 8A which shows that risk regions of two or more workpieces to be cut are taken into account when finding the cutting sequence and corresponding start/end cutting points).
	 Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Ottnad-Kiefer’s combination as taught above to include wherein the defining of a sequence of at least two starting-cut points and/or cut-away points for the cutting tool on the cutting contours of at least two workpiece parts to be successively cut out in the sequence Page 7 of 1021422.21 by taking into account more than one identified risk region on the cutting contours of the at least two successively workpiece parts to be cut out as taught by Kiefer in order to find a cutting sequence and defining of starting or cut away points that is free of risk of collision (see [0066] and [0072]). 
 	As per claim 26, Ottnad-Kiefer teaches the method according to claim 25, Kiefer further teaches wherein the two workpiece parts to be cut out successively are arranged adjacent to each other, preferably side by side (see Fig. 8A and see [0013] “A workpiece part pair preferably comprises adjacent workpiece parts, that is to say workpiece parts whose cutting contours run next to one another).
	 As per claim 27, Ottnad-Kiefer teaches the method according to claim 26, Kiefer further teaches wherein the workpiece parts are selected such that the intermediate positioning path is free of cut workpiece parts (see [0010] “Both travel paths are preferably chosen so that they do not run over freely cut workpiece parts. 117 In this case, the positions of the puncture points on the workpiece parts without a microjoint are selected in such a way that the first travel path does not run over freely cut workpiece parts”).
	As per claim 28, Ottnad-Kiefer teaches a computer-implemented method (see Ottnad [0039] “The method according to the invention can be carried out in the control device 15 or with an external programming system, that is to say, with a programming software item which runs on a separate computer and which produces as a result a sequence program for processing the workpiece 2.) for automatically defining and producing geometric elements and/or movement commands for controlling a cutting tool of a beam cutting device which performs the method according to claim 21 (see claim 21 above),
	wherein after step e) at least one data set comprising geometric elements and/or at least one movement command, advantageously a plurality of data sets comprising geometric elements and/or a plurality of movement commands, is automatically produced and stored, which at least specify the at least one starting-cut contour and/or specify at least the movement of the cutting tool to the one starting-cut point or to the at least one cut-away point (see Ottnad [0039] “The method according to the invention can be carried out in the control device 15 or with an external programming system, that is to say, with a programming software item which runs on a separate computer and which produces as a result a sequence program for processing the workpiece 2”; see claim 1 and 21 above Ottnad teaches a system to define the contours and also the starting/ending point of a cutting process to be sent to machine for cutting workpiece parts; also, see [0024-0025]; Kiefer on the same endeavor teaches a system for simulating a cutting process to generate a cutting sequence and respective movement commands/paths that includes or specify a starting/ending cutting point that prevents tilting of a workpiece, see claim 21 above and see [0001], [0010], [0055], [0063], and [0075]).
Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Ottnad et al (US 20190247961) in view of Hammann et al (DE 102011088673 as supported by the machine translation provided). 
  	As per claim 12, Ottnad teaches the method according to claim 1, 	Ottnad does not explicitly teach wherein the relative position and/or orientation of the workpiece and/or of the at least one workpiece part to be cut out is determined with respect to the workpiece support (step b)), and/or at least the relative position of the at least one support point of the workpiece support, below the at least one workpiece part to be cut out (step c)), is determined using at least one detection means, wherein the at least one detection means includes a sensor system of the beam cutting device, which is advantageously located on the cutting head of the beam cutting device.
	However, Hamman teaches a method for machining a workpiece (see page 16 the Abstract) comprising wherein the relative position and/or orientation of the workpiece and/or of the at least one workpiece part to be cut out is determined with respect to the workpiece support (step b)) (see page 20 par. 7 “The camera can be moved with the machining head and optically detect the position of the edges of the workpiece”; also, see Fig. 1 workpiece support, the edges detected are with respect to the support 5), and/or at least the relative position of the at least one support point of the workpiece support, below the at least one workpiece part to be cut out (step c)), is determined using at least one detection means, wherein the at least one see page 20 par. 7 “the machine tool has a measuring device for the direct, preferably optical, (position) detection of the plate-shaped workpiece. For example, at least one camera is arranged on the machine base or machining head”).
	 Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Ottnad’s invention to include wherein the relative position and/or orientation of the workpiece and/or of the at least one workpiece part to be cut out is determined with respect to the workpiece support (step b)), and/or at least the relative position of the at least one support point of the workpiece support, below the at least one workpiece part to be cut out (step c)), is determined using at least one detection means, wherein the at least one detection means includes a sensor system of the beam cutting device, which is advantageously located on the cutting head of the beam cutting device as taught by Hamman in order to allow for a highly dynamic and precise path guidance of the workpiece in the machine tool (see page 20 par. 7) and for the rapid determination of relative positions of one or more parts or the workpiece when mounted on a support.  
  	As per claim 13, Ottnad-Hammann teaches the method according to claim 12, Hammann further teaches 	wherein the sensor system consists of a camera or a group of group of optical detectors so that advantageously at least one edge of the workpiece and/or an edge of the at least one workpiece part to be cut out is detected (see page 20 par. 7 “the machine tool has a measuring device for the direct, preferably optical, (position) detection of the plate-shaped workpiece. For example, at least one camera is arranged on the machine base or machining head”; and see page 20 par. 7 “The camera can be moved with the machining head and optically detect the position of the edges of the workpiece”; also, see Fig. 1 workpiece support, the edges detected are with respect to the support 5).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Ottnad et al (US 20190247961) in view of Mauch et al (DE 19637170 as supported by the machine translation provided). 
  	As per claim 14, Ottnad teaches the method according to claim 1, but it does not explicitly teach wherein the relative position and/or orientation of the workpiece with respect to the workpiece support is determined (step b)) by means of at least one mechanical stop of the beam cutting device for the workpiece.
 	However, Mauch teaches a method and system comprising wherein the relative position and/or orientation of the workpiece with respect to the workpiece support is determined (step b)) by means of at least one mechanical stop of the beam cutting device for the workpiece (see Fig. 1 stop 35 and stop 15 are used to detect the position of workpiece 23 with respect to support device/table; also, see [0029 “The stop 15 has a stop surface 21 for a workpiece 23, so that the carriage 13 can be moved into a position corresponding to the desired cut-to-length dimension as a result of the workpiece 23 acting on the stop surface 21 of the stop 15”; also, see [033-0035] “In an initial situation (not shown), the slide 13 and thus the stop surface 21 of the stop 15 are in the starting position, to which the slide or the stop is usually returned after the workpiece has passed Has left stop surface 21… In the process, the front edge of the workpiece 23 is moved against the angle stop 35, which is preferably provided on the sliding table, so that a desired cutting angle can be maintained in this way... At the same time, the evaluation and display unit 29 displays the current cut to length by means of the display 31”).
	 Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Ottnad’s invention to include at least one mechanical stop of the beam cutting device for the workpiece to determine the relative position and/or orientation of the workpiece with respect to the workpiece support as taught by Mauch in order to detect the dimension or position of a workpiece easily by using adjustable mechanical stops (see [0002] and [0008]). 	
Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ottnad et al (US 20190247961) in view of Sepp et al (DE 102014200208 as supported by the machine translation provided). 
  	As per claim 18, Ottnad teaches the method according to claim 1, but it does not explicitly teach wherein before step b) the contour size of the workpiece part to be cut out is defined and advantageously assigned to a previously defined contour size class;	and/or
	wherein the cutting plan is optimized with respect to the actual position of the workpiece support relative to the workpiece; and/or
	wherein defining a sequence of at least two starting-cut points and/or cut-away points for the cutting tool on the cutting contours of at least two workpiece parts to be successively cut out Page 6 of 1021422.21 in the sequence by taking into account 
	However, Sepp teaches a system and method for cutting parts (see page 1 Abstract “The invention relates to a method for separating machining of a plate-shaped or tubular workpiece with workpiece parts to be cut out”) comprising defining a sequence of at least two starting-cut points and/or cut-away points for the cutting tool on the cutting contours of at least two workpiece parts to be successively cut out Page 6 of 1021422.21 in the sequence by taking into account more than one identified risk region on the cutting contours of the at least two workpiece parts to be cut out successively (see page 3 [0010] last par. “cutting contour in such a way that there is at least one processing sequence for cutting out the cutting contours” and see page 4 par. 2 “Determination of a machining sequence defined in step (III) for cutting out the early and holding parts, that is, a machining sequence for cutting out the early and holding parts is determined in which the early part of a (first) cutting contour is in front of the holding part of the ( first) cutting contour is cut, with one or more early webs located at least in sections in the safety zone of the (first) cutting contour and / or one or more at least in sections in the safety
zone of the (first) cutting contour before cutting the holding part of the (first) cutting contour located holding webs and / or at least one cutting contour corresponding to the holding part, located at least in sections in the safety zone of the (first) cutting contour, one or more further (second) cutting contours are cut”).
	 Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Ottnad’s invention to include defining a sequence of at least two starting-cut points and/or cut-away points for the cutting tool on the cutting contours of at least two workpiece parts to be successively cut out Page 6 of 1021422.21 in the sequence by taking into account more than one identified risk region on the cutting contours of the at least two workpiece parts to be cut out successively as taught by Sepp in order to define a sequence to cut a plurality of parts at the same time (see page 4 [0010] par. 2 “(V) Carrying out the cutting process for the workpiece parts, the cutting contours being cut in the machining sequence determined in step (IV)”).  
  	As per claim 19, Ottnad teaches the method according to claim 1, but it does not explicitly teach wherein the at least one workpiece part comprises a first workpiece part and a second workpiece part, first workpiece part and the second workpiece part being configured to be cut out successively and are arranged adjacent to each other, preferably side by side.
	However, Sepp teaches a system and method for cutting parts (see page 1 Abstract “The invention relates to a method for separating machining of a plate-shaped or tubular workpiece with workpiece parts to be cut out”) comprising a first workpiece part and a second workpiece part, the first workpiece part and the second workpiece part being configured to be cut out successively and are arranged adjacent to each other, preferably side by side (see Fig. 6 [0060] “For easier reference, the cutting contours are denoted by the letters A, B, C and D, the cutting contours AD corresponding to the workpiece parts 10 to be cut free. Accordingly, there are two laterally adjacent, rectangular cutting contours A, B and two circular cutting contours C, D within the cutting contour B.). 
 	Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Ottnad’s invention to include a first workpiece part and a second workpiece part, the first workpiece part and the second workpiece part being configured to be cut out successively and are arranged adjacent to each other, preferably side by side as taught by Sepp in order to define a sequence to cut a plurality of parts at the same time (see page 4 [0010] par. 2 “(V) Carrying out the cutting process for the workpiece parts, the cutting contours being cut in the machining sequence determined in step (IV)”).  
  	As per claim 20, Ottnad-Sepp teaches the method according to claim 19, Sepp further teaches wherein the workpiece parts are selected such that an intermediate positioning path is free of cut workpiece parts (this has been interpreted as suggested in published disclosure 0196-0197, the movement of the tool from a first cut part end point and the next part start point is free of parts already cut; Sepp teaches two parts adjacent to each other in Fig. 6 after cutting part A (right side) and which includes the end cutting point of the first part (right side), the movement to any point on the second adjacent part will not find any cut or tilted parts; Fig. 13 shows that the risk regions of tilting is found on top, which suggest that the end point of cutting for this part could set on the right side, thus, in a separation/cutting sequence of the next part B, the tools will not find any already  cut parts in the intermediate path between the part A to B).
(see page 4 [0010] par. 2 “(V) Carrying out the cutting process for the workpiece parts, the cutting contours being cut in the machining sequence determined in step (IV)”) and avoiding any collision during the intermediate path of moving from a part A to a part B.  
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Ottnad et al (US 20190247961) in view of Kiefer et al (DE 102012212566 as supported by the machine translation provided. This reference was cited in an IDs and also in the WIPO SR) as applied to claim 21 above, and further in view of Lee et al (US 9104191). 
  	As per claim 22, Ottnad-Kiefer teaches the method according to claim 21, but it does not explicitly teach wherein a set of cutting plans is specified with at least one further cutting plan, wherein the position and/or orientation of the virtual workpiece support in each cutting plan of the set is different and offset in the x and y direction.
	However, Lee teaches a method and system comprising a set of cutting plans is specified with at least one further cutting plan (see Fig. 6 teaches a selection of cutting plans/cutting frames in a virtual environment; also, see Fig. 7), wherein the position and/or orientation of the virtual workpiece support in each cutting plan of the set is different and offset in the x and y direction (see Fig. 6 teaches a selection of cutting plans/cutting frames in a virtual environment; also, see Fig. 7 the position of each cutting plan/frame with respect to a virtual material base/support is different and offset in the X and Y direction).
	 Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Ottnad-Kiefer’s invention as taught above to include wherein a set of cutting plans is specified with at least one further cutting plan, wherein the position and/or orientation of the virtual workpiece support in each cutting plan of the set is different and offset in the x and y direction as taught by Lee in order to maximize and optimize a cutting process (see Col 3 lines 24-35 “…selecting one of the virtual cutting frames providing the maximum yield…”). 
Conclusion
	The prior art made of record and not relied upon, as cited in PTO form 892, is considered pertinent to applicant's disclosure.	 
	Ottnad et al (US 20210229308) teaches determining a low probability for one or more points around the contour of a work piece to be cut out.  	
	Examiner respectfully requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist Examiner in prosecuting the application.
 	When responding to this Office Action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. Applicant must also show how the amendments avoid or differentiate from such references or objections. See 37 CFR 1.111 (c).

 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Rocio del Mar Perez-Velez, can be reached at (571)-270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free).
/O. L./
Examiner, Art Unit 2117
/ROCIO DEL MAR PEREZ-VELEZ/Supervisory Patent Examiner, Art Unit 2117